Title: To Alexander Hamilton from Caleb Swan, 25 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


Trenton, October 25, 1799. “The secretary of war handed me your letter of the 24 instant, this morning with an authority in writing to employ an express to take money to the 8th and 9th Regiments. I am puting the business in train, and the day after tomorrow shall send the best clerk in my office, on my own horse to accomplish it. By this mode I may expect a regular account of the money on such documents as the law and my instructions require at my hands.…”
